internal_revenue_service p cincinnati oh box o release number release date date date legend b cc d field manual agreement quality control manual department of the treasury person to contact - id contact telephone numbers employer_identification_number uil dear in response to your request under sec_4945 of this letter is the internal_revenue_code revenue service as exempt from federal_income_tax under sec_501 a of the code by reason of being described in sec_501 addition you are not a private_foundation by reason of being described in sec_509 you have been recognized by the internal a vi and b in you will conduct non-partisan voter registration activities carried out in multiple jurisdictions based on the demographic concentration of individuals who have historically shown low voter response trained staff and volunteers will set out in these areas to register voters with a focus not on candidates or parties but on civic participation and involvement registration drives will be non partisan in manner not confined within one specific election_period and carried out in more then five states is expected that you will enter into agreements with local it organizations to carry out voter registration activities these organizations will agree to and be subject_to your out goals committed resources compliance requirements training and supervision quality control measures performance standards and general contractual obligations c which spells organizations operating under the carry out registration activities they will also be provided with a copy of your b c will be funded and trained to a comprehensive with detailed procedural guidance for opening an office operating that office managing staff ensuring quality results measuring and accounting for those results and overall compliant processes as your organization a representative of local organizations will also be encouraged to operate which allow for follow up on individuals that have been registered in if the event further information is required to complete their form or they express interest and or for recruitment of that individual for work at staff and shifts reporting and the components behind successful office operation for them to follow regarding a local office you issue a d those conducting voter registration activities will have been told and will have agreed to impartial conduct without favorability to any party or candidate the actively involved in oversight of these efforts adverse behavior you will withhold funds designated to compensate any canvasser or local office however you expect most payments to occur after services have taken place thereby discouraging any prohibited practices c prohibits this activity and you will be in discovering any in the event you discover canvassers conducting activities favoring the registration of one party line or candidate an investigation would take place if actions were limited to one individual the local office would likely be responsible for disciplinary actions if the local office was found to lack compliance funds would be withheld or c actions of recaptured through provisions agreed upon through the this nature would also lead to immediate termination of any contracts in place you expect to receive more then a substantial amount of income from public and private sources as well as fundraising efforts thereby meeting adequate public support levels you do not project any investment_income you will not accept any contributions conditioned for designated use in specified locations or election periods your expenses will consist of direct program expenditures as well as funding provided to community organizations actively conducting voter registration drives through local offices in making these distributions for operations you expect to maintain close contact and control so as entity governed by the aforementioned c to establish an agent relationship with said funded sec_4945 taxable_expenditures made by a private_foundation and of the code impose certain excise_taxes on b sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive unless such grant satisfies the requirements of subsection f sec_4945 of the code provides that sec_4945 apply to any amount_paid or incurred by any organization so long as shall not i ii the organization is described in sec_501 from taxation under sec_501 the activities of the organization are nonpartisan are not confined to one specific election_period and are carried on in five or more states as exempt iv is organized and operated iii substantially_all of the income is expended directly for the active_conduct of the activities constituting the purpose or function for which it substantially_all of the support other than gross_investment_income as defined in sec_509 of which is from exempt_organizations the general_public governmental units described in sec_170 foregoing not more than percent of such support is received from any one exempt_organization for this purpose treating private_foundations which are described in sec_4946 organization and not more than half of the support is received from gross_investment_income and contributions for voter registration drives are not subject_to conditions that they may be used only in specified states possessions of the united_states or political subdivisions or other areas of any of the foregoing or the district of columbia or that they may be used in only one specific election_period h with respect to each other as one exempt or any combination of the v sec_53_4945-3 of the regulations states that an organization will be given an advance_ruling that it in sec_4945 reasonably be expected to meet the tests under sec_4945 such taxable_year it submits evidence establishing that it can for an organization described is if based upon the representations submitted you will be treated as organized described in sec_4945 of the internal_revenue_code you will be an organization described in sec_4945 subsequent tax years if you continue to meet the requirements of the section for those years for an for tax years for which are an organization described in sec_4945 grants made to you by private_foundations will not be taxable_expenditures under sec_4945 for such private_foundations provided that their grants are consistent with the requirements of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based v l the approval of your program procedures herein constitutes a one-time approval of your system standards and procedures this determination only covers the programs described above thus approval shall apply to subsequent programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request this determination is directed only to the organization that requested it or cited as of the code provides that it may not be used sec_6110 a precedent we have sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your permanent records have any questions regarding this matter please contact the person whose name and telephone number appear in the heading of this letter if you sincerely lois g lerner director exempt_organizations
